DETAILED ACTION

Status of Application
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been electronically retrieved by the USPTO on 04/20/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/20/2021, 10/13/2020, 03/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 11, 12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al (hereinafter Seo), U.S. Publication No. 2017/0195722 A1.
	Referring to claims 1 and 12, taking claim 1 as exemplary, Seo discloses an electronic apparatus comprising:
a signal output circuit [fig. 1, element 100] configured to connect with an external apparatus [fig. 1, element 300] connected to a display apparatus [fig. 1, element 200; paragraph 61, a video content providing apparatus 100 that outputs a video signal about video content, a display apparatus 200 that displays an image by processing the video signal output from the video content providing apparatus 100, and an AV receiver 300 that relays a video signal from the video content providing apparatus 100 to the display apparatus 200],
a processor configured to control the electronic apparatus to:
obtain information about a first image format supported in the display apparatus from the external apparatus [fig. 10, paragraphs 9, 156, the video content providing apparatus including:…at least one processor configured to receive video formation information about a first video format supported by the image processing apparatus among a plurality of video formats from the relay],
output a content signal having the first image format to the external apparatus through the signal output circuit to the display apparatus based on identifying that the external apparatus supports an interface protocol capable of transmitting the content signal having the first image format [paragraphs 9, 167-175, fig. 10, At operation S320 the source device (element 100) acquires the 
output a content signal having a second image format different from the first image format to the external apparatus through the signal output circuit based on identifying that the external apparatus does not support the interface protocol [paragraphs 9, 167-175, “and if it is determined that the relay does not support the first video format, to output the content signal corresponding to a second video format different from the first video format and supportable by the relay, among the plurality of video formats. Thus, even if the relay does not support the first video format, it is possible to prevent and/or avoid a situation in which the image processing apparatus cannot display an image based on a content signal”].
Referring to claims 4 and 15, taking claim 4 as exemplary, Seo discloses the electronic apparatus according to claim 1, wherein the processor is configured to control the electronic apparatus to check a value stored in a preset register of the external apparatus to identify whether the interface protocol is supported [paragraph 14].
Referring to claim 11, Seo discloses the electronic apparatus according to claim 1, wherein the signal output circuit is configured to output the content signal based on a high definition multimedia interface (HDMI) protocol [paragraph 15].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5, 13-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo, in view of Nee et al (hereinafter Nee), U.S. Publication No. 2017/0331617 A1.
Referring to claims 2 and 13, taking claim 2 as exemplary, Seo does not explicitly disclose the electronic apparatus according to claim 1, wherein the processor is configured to control the electronic apparatus to identify that the external apparatus does not support the interface protocol based on a predetermined signal line between 
identify that the external apparatus supports the interface protocol based on the signal line being used in transmitting the data.
However, Nee discloses wherein the processor is configured to control the electronic apparatus to identify that the external apparatus does not support the interface protocol based on a predetermined signal line between the signal output circuit and the external apparatus being used in transmitting a clock signal and not transmitting data of a content signal [paragraph 54, the packaged circuit of the invention can determine to output or not to output an output clock to an external connector depending on a transmission interface standard used by the digital controller. In other words, when a transmission channel defined by a first transmission interface standard includes a clock channel, one of the port-driving-circuits is configured to generate an output clock compatible with the first transmission interface standard according to the clock bits, and the rest of port-driving-circuits are configured to generate data signals compatible with the first transmission interface standard according to the data bits. On the other hand, when a transmission channel defined by a second transmission interface standard does not include the clock channel, each of the port-driving-circuits is configured to generate a data signal compatible with the second transmission interface standard according to the data bits. The first transmission interface standard is, for example, HDMI standard version 1.4 or version 2.0, and the second transmission interface standard is, for example, HDMI standard version 2.1], and

One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the apparatus of Seo to provide compatibility with other electronic components without redesigning the circuits. It is for this reason one of ordinary skill in the art would have been motivated to implement wherein the processor is configured to control the electronic apparatus to identify that the external apparatus does not support the interface protocol based on a predetermined signal line between the signal output circuit and the external apparatus being used in transmitting a clock signal and not transmitting data of a content signal, and identify that the external apparatus supports the interface protocol based on the signal line being used in transmitting the data.
Referring to claims 3 and 14, taking claim 3 as exemplary, the modified Seo discloses the electronic apparatus according to claim 2, wherein the interface protocol is supported based on a connection using a high definition multimedia interface (HDMI) 2.1 and the HDMI between the signal output circuit and the external apparatus, wherein the interface protocol is not supported based on a connection using an HDMI older than HDMI 2.1 [Nee, paragraph 54, In other words, when a transmission channel defined by a first transmission interface standard includes a clock channel, one of the port-driving-circuits is configured to generate an output clock compatible with the first transmission interface standard according to the clock bits, and the rest of port-driving-circuits are 
Referring to claims 5 and 16, taking claim 5 as exemplary, Seo does not explicitly disclose the electronic apparatus according to claim 1, wherein the processor is configured to control the electronic apparatus to output the content signal having the first image format based on identifying that the external apparatus supports a mode of decompressing and processing image data compressed and transmitted in real time.
However, Nee discloses wherein the processor is configured to control the electronic apparatus to output the content signal having the first image format based on identifying that the external apparatus supports a mode of decompressing and processing image data compressed and transmitted in real time [paragraph 54, identifying support of HDMI 2.1 which supports stream compression], in order to provide compatibility with other electronic components without redesigning the circuits [paragraph 10].
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the apparatus of Seo to provide compatibility with other electronic components without redesigning the .
Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo, in view of Machida et al (hereinafter Machida), U.S. Publication No. 2009/0077606 A1.
Referring to claims 6 and 17, taking claim 6 as exemplary, Seo does not explicitly disclose the electronic apparatus according to claim 1, wherein the information obtained from the external apparatus includes a plurality of blocks, and
the processor    is    configured    to    control    the    electronic apparatus to output the content signal having the first image format based on identifying that the number of blocks, among the plurality of blocks, is greater than or equal to a threshold, wherein the number of blocks is not null.
However, Machida discloses wherein the information obtained from the external apparatus includes a plurality of blocks, and
the processor    is    configured    to    control    the    electronic apparatus to output the content signal having the first image format based on identifying that the number of blocks, among the plurality of blocks, is greater than or equal to a threshold, wherein the number of blocks is not null [paragraph 36, after reading out EDID information from the storage element 140, determines whether or not the structure of the EDID information includes an extension block (step 1). If an extension block is 
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the apparatus of Seo to avoid the side effect of vast time required for re-verification. It is for this reason one of ordinary skill in the art would have been motivated to implement wherein the information obtained from the external apparatus includes a plurality of blocks, and
the processor    is    configured    to    control    the    electronic apparatus to output the content signal having the first image format based on identifying that the number of blocks, among the plurality of blocks, is greater than or equal to a threshold, wherein the number of blocks is not null.
Claims 8, 10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo, in view of Adamson et al (hereinafter Adamson), U.S. Publication No. 2016/0378704 A1.
Referring to claims 8 and 19, taking claim 8 as exemplary, Seo does not explicitly disclose the electronic apparatus according to claim 1, wherein the processor is configured to control the electronic apparatus to output the content signal having the first image format based on identifying that the external apparatus supports a power transfer mode to the external apparatus through the signal output circuit.

One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the apparatus of Seo to provide highest possible performance with maximum power saving. It is for this reason one of ordinary skill in the art would have been motivated to implement wherein the processor is configured to control the electronic apparatus to output the content signal having the first image format based on identifying that the external apparatus supports a power transfer mode to the external apparatus through the signal output circuit.
Referring to claim 10, Seo does not explicitly disclose the electronic apparatus according to claim 1, wherein the first image format corresponds to an 8K-class resolution, and the second image format corresponds to a resolution lower than the 8K-class resolution.
However, Adamson discloses wherein the first image format corresponds to an 8K-class resolution, and the second image format corresponds to a resolution lower than the 8K-class resolution [paragraph 47], in order to provide highest possible performance with maximum power saving [paragraph 21].
.
Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo, in view of Ranade et al (hereinafter Ranade), U.S. Publication No. 2018/0288106 A1.
Referring to claims 9 and 20, taking claim 9 as exemplary, Seo does not explicitly disclose the electronic apparatus according to claim 1, wherein the processor is configured to control the electronic apparatus to: output the content signal having the first image format based on identifying that the external apparatus supports a mode of extracting an audio signal from the content signal received from the electronic apparatus and returning the extracted audio signal to the electronic apparatus.
However, Ranade discloses wherein the processor is configured to control the electronic apparatus to: output the content signal having the first image format based on identifying that the external apparatus supports a mode of extracting an audio signal from the content signal received from the electronic apparatus and returning the extracted audio signal to the electronic apparatus [paragraphs 44, 45, determining support for eARC (enhanced audio return channel)], in order to allow concurrent transmission of audio and control data between a sink and source [paragraph 9].
.

Allowable Subject Matter
Claims 7 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the information comprises extended display identification data (EDID),
the processor is configured to control the electronic apparatus to output the content signal having the first image format based on identifying that three or more blocks are present in the EDID, wherein the three or more blocks are not null, in combination with other recited limitations in claim 7.	
	The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the information comprises extended display identification data (EDID), 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425.  The examiner can normally be reached on M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Farley Abad/           Primary Examiner, Art Unit 2181